Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-14 and 16-19 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chien-Hung Yu (Reg. No. 74923) on 01/03/2022 and 01/06/2022.

Please change claims 1 and 13-19 to: 
1. (Currently Amended) An information processing device comprising: 
a processor configured to: 
cause a display to display a plurality of posts posted by a plurality of conversation participants in a chronological order on a conversation space created for a conversation group having the plurality of conversation participants; and 

extract the first post and the one or more second posts from the plurality of posts displayed on the conversation space, and 
cause the display to display only the extracted posts among the plurality of posts on the conversation space;
wherein the first post is a post identified as a question, and the one or more second posts each being a post identified as a reply to the question directed to the first post.

13. (Currently Amended) A non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising: 
causing a display to display a plurality of posts posted by a plurality of conversation participants in a chronological order on a conversation space created for a conversation group having the plurality of conversation participants; and 
determining a set of a first post of the plurality of posts and one or more second posts of the plurality of posts, the one or more second posts each being a post identified as a reply directed to the first post, 
extracting the first post and the one or more second posts from the plurality of posts displayed on the conversation space, and 
;
wherein the first post is a post identified as a question, and the one or more second posts each being a post identified as a reply to the question directed to the first post.  

14. (Currently Amended) An information processing method comprising: 
causing a display to display a plurality of posts posted by a plurality of conversation participants in a chronological order on a conversation space created for a conversation group having the plurality of conversation participants; and 
determining a set of a first post of the plurality of posts and one or more second posts of the plurality of posts, the one or more second posts each being a post identified as a reply directed to the first post, 
extracting the first post and the one or more second posts from the plurality of posts displayed on the conversation space, and 
causing the display to display only the extracted posts among the plurality of posts on the conversation space;
wherein the first post is a post identified as a question, and the one or more second posts each being a post identified as a reply to the question directed to the first post.

15.	(Canceled)

1, wherein the first post includes a question mark.  

17. (Currently Amended) The information processing device of claim [[15]] 1, wherein a meaning of each of the one or more second posts is interpreted and estimated to be the reply to the question directed to the first post.  

18. (Currently Amended) The information processing device of claim [[15]] 1, wherein there exists a term in each of the one or more second posts that is related to a term in the first post.  

19. (Currently Amended) The information processing device of claim [[15]] 1, wherein each of the one or more second posts is immediately after the first post.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 14, the claims are allowable over the previously cited prior art of the US Patent App. Pub. No. 20170041254 (Agara Venkatesha Rao), which similar to the claimed invention discloses a method of presenting messages by a plurality of conversation participants in chronological order, where in response to a user selecting a shared content of the original message, a plurality of messages replying to the original message are extracted and displayed along with the original message.  
As such, claims 1, 13, and 14 are allowed over the prior art discussed above.

A double patenting analysis has been performed with respect to issued patents having common relationship of inventorship and/or ownership with respect to the above allowed claims, none found to require a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/Primary Examiner, Art Unit 2144